Ed DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on March 22, 2021, has been entered. Claims 1-3, 5-8, and 15 remain pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites providing a model of a golf club head (e.g., a virtual model; see specification at para. 0034), generating first data comprising relationship information, providing second data comprising relationship information, calculating a first expected overall performance value of the virtual model, and modifying attributes of the virtual model based on the calculated value. 
The limitations of providing a model, generating first data, providing second data, calculating a first expected overall performance value, and modifying attributes of the model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper (e.g., by sketching a model and mentally 
The abstract idea is not integrated into a practical application. In particular, the claim recites only one additional element -- the additional step (f) of “forming a golf club head having club head structural attributes corresponding to the second plurality of attributes of the model, the formed golf club head having an expected overall performance value greater than the first expected overall performance value”. As currently amended, step (f) further specifies that a striking face portion of the formed golf club head corresponds to the striking face of the model (“a striking face portion of the formed golf club head having thickened and thinned portions corresponding to the selectively thickened and thinned portions of the striking face portion of the model)”. Step (f) amounts to mere instructions to apply the abstract idea. See MPEP 2106.05(f). Step (f) of forming a golf club head is entirely generic, since neither the claims nor the disclosure describe any particular steps by which the club head would be formed, and the formation of the golf club head is not integrated into the abstract idea of steps (a)-(e). Instead, step (f) generically recites the step of forming a club head after the club head design has been determined by the abstract idea of steps (a)-(e). The forming step, as claimed, does not recite any transformative steps that would be involved in manufacturing a golf club head (e.g., 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of forming a club head having structural attributes corresponding to structural attributes of a model club head is well-understood, routine, and conventional activity in the field of golf club manufacturing, specified at a high level of generality. 
The amendment of claim 1, step (f), to recite the formed club head having a striking face portion with thickened and thinned portions corresponding to the selectively thickened and thinned portions of the striking face portion of the model does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, because the formed club head having the structural attributes of the model is still simply the generic application of the abstract idea once the design process of steps (a)-(e) is complete. The forming step as amended still involves nothing more than generically forming a club head according to the structural attributes of the virtual model arrived at during the design steps (a)-(e). 
Claims 2-3, 5-8 and 15 depend from claim 1 and therefore recite the same abstract idea as discussed above. Claims 2-3, 5-8 and 15 further describe the abstract idea but do not introduce additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Response to Arguments
Applicant's arguments filed March 22, 2021, have been fully considered but they are not persuasive.
Considered as a whole
In response to Applicant’s argument that the examiner’s analysis fails to consider claim 1 as whole by separately identifying steps (a)-(e) as design steps and step (f) as a forming step, the examiner’s analysis and conclusions discussed above are based on consideration of claim 1 as a whole. That is, the limitations containing the abstract idea, i.e., steps (a)-(e), and the additional element, i.e., step (f), have been evaluated together to determine whether the claim integrates the abstract idea into a practical application, as discussed in detail above. The additional forming step has clearly not been evaluated in a vacuum. As set forth in detail above,  when claim 1 is considered as a whole, step (f) generically recites the step of forming a club head after the club head design has been determined by the abstract idea of steps (a)-(e). Although the club head formed in step (f) has the structural attributes of the model arrived at by the abstract idea of steps (a)-(e), the abstract idea of steps (a)-(e) is not integrated into a practical application because steps (a)-(e) play no role in any transformative steps associated with forming the club head (e.g., transforming raw materials into a golf club head). Rather, the 
By way of comparison, Diamond v. Diehr, 450 U.S. 175 (1981), provides an informative example of a situation in which an abstract idea is integrated into a manufacturing step when the claims are considered as a whole. In that case, the claims were directed to a manufacturing process (a method of operating a rubber-molding press), where the abstract idea of calculating a cure time was clearly and explicitly integrated into the transformative manufacturing steps by specific claim limitations, as summarized in MPEP 2106.05(h), fourth paragraph (citing 450 U.S. 179, 209 USPQ at 5, n. 5), including "monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent." This paragraph of the MPEP concludes by saying, "These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber, and thus integrate the Arrhenius 
The question of improvement
In response to Applicant’s argument that the abstract idea is integrated into a practical application because the steps recited in claim 1 result in an improvement in golf club technology, it is the examiner’s position, formed on the basis of Applicant’s disclosure, that any  improvement lies in the abstract idea itself, namely, in the calculation of an expected overall performance value to conveniently quantify expected club head performance as a single value during the design process. See title of application, “Sports Equipment Performance Quantification”; and Specification, para. 0004, “a need exists for an accurate method of measuring the performance potential of a golf club head”; para. 0031, “a manufacturer may associate ‘expected COR’ information as indicia on a particular golf club head to better communicate its latent properties to the user”; and para. 0037, the information generated in steps 202, 204, 206, and 208 of Fig. 7 being provided to a user, understood to be a club head designer, to generate a model club head with increased expected COR as compared to the initial model. (The examiner notes that the method referred to in Fig. 7 and described in the accompanying passages of the specification do not describe any manufacturing steps and are focused exclusively on the abstract idea.) As stated in MPEP 2106.05(a), Section II, “an improvement in the abstract idea itself … is not an improvement in technology.”

In the former case, if Applicant is arguing that the improvement lies in improving upon Applicant’s own initial model (i.e., the model provided in step (a)), the examiner notes that forming a golf club head that is an improvement over Applicant’s own initial model during an iterative design process is not an improvement in existing club head technology and therefore cannot demonstrate integration of the abstract idea into a practical application. (Additionally, the examiner notes that improving the model at step (e) is itself part of the abstract idea. Forming the club head according to the improved model is insignificant post-solution activity as discussed above.) 
In the latter case, if Applicant is relying on the argument that the formed club head is an improvement to existing club head technology in order to pass Step 2A, Prong Two, then the specification would need to describe the invention such that the improvement would be apparent to one of ordinary skill in the art (as opposed to a bare assertion of an improvement without the detail necessary to be apparent to one of ordinary skill in the art), as discussed in MPEP 2106.05(a). The passage of MPEP 2106.04(d)(1) cited by Applicant in this regard clearly states that that, although “[t]he specification need not explicitly set forth the improvement,” as argued by Applicant, “it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” MPEP 2106.04(d)(1) (emphasis added). In this case, the specification includes only the bare assertion that the claimed method may be used “for manufacturing (or improving upon) a golf club head” (para. 0033). The examiner disagrees with Applicant’s position that improving a method of measuring performance potential of a club head, as discussed in Applicant’s disclosure (para. 0004), would be understood to inherently result in an improvement in golf club head technology. As discussed above, the problem that has been identified by Applicant is a problem of measuring or quantifying performance of a club head, which in claim 1 is applied to quantifying expected performance of a virtual model. The examiner finds nothing in Applicant’s disclosure to suggest that the formed club head or the manufacture of the formed club head yields any actual improvement over existing club head technology.   
In response to Applicant’s argument that there need not be any evidence of any actual improvement with respect to the prior art, the examiner maintains that the very nature of an “improvement” in a technology requires improvement upon existing technology. (See MPEP 2106.04(d)(1): “the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology.”) What is excluded from consideration at Step 2A, Prong Two, of the Alice/Mayo test is the question of whether the additional element itself is well-understood, routine, and conventional activity. (See MPEP 2106.04(d), Section I: “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Instead, analysis of well-understood, routine, conventional activity is done in Step 2B. Accordingly, in revised 
The question of transformation
In response to Applicant’s argument that the claimed method results in a transformation to a particular state or thing, the examiner notes that limitations that the courts have found indicative that an additional element may have integrated an abstract idea into a practical application include “effecting a transformation or reduction of a particular article to a different state or thing,” MPEP 2106.04(d), Section I. In this case, the claim does not recite transforming any particular article to a different state or thing. The claim simply recites “forming a golf club head.” The claim does not recite any particular article that is transformed into the golf club head, or describe any method steps by which something would be transformed into the golf club head, or by which the golf club head itself would be transformed into a different state or thing. Applicant points to step (e) of selectively thickening and thinning portions of the striking face portion of the model, but a virtual model is not a particular article. Changing the virtual model does not effect a transformation of a particular article to a different state or thing. Rather, modifying the virtual model is itself part of the abstract idea.
Diamond v. Diehr. The claims at issue in Diamond v. Diehr clearly and explicitly integrated the abstract idea into the transformative manufacturing steps by specific claim limitations, as summarized in MPEP 2106.05(h), fourth paragraph (citing 450 U.S. 179, 209 USPQ at 5, n. 5), including "monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent." This paragraph of the MPEP concludes by saying, "These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber, and thus integrate the Arrhenius equation into an improved rubber molding process. 450 U.S. at 177-78, 209 USPQ at 4” (emphasis added). Thus, the claims in Diamond v. Diehr satisfy the factors described in MPEP 2106.05(c) cited by Applicant, by specifically identifying a transformation of a particular, tangible article, resulting in the transformed article having different properties (i.e., transforming raw, uncured rubber into cured molded rubber by an improved rubber molding process). In this case, by contrast, no specific transformation is identified, since there is no mention in either the claims or the disclosure of any specific transformative steps for forming a club head (e.g., molding, casting, carving). There is no transformation of any article to a different function or use, or any transformation of a physical or tangible object, since there is no mention in either the claims or the disclosure of any article or material from which the club head is formed; rather, the claim recites only the end product (i.e., the golf club head), generically formed according to the structural attributes determined according to the abstract idea performed in steps (a)-(e).
claim 6, the examiner maintains the position set forth in the prior Office action, namely, that the improvement of the expected overall performance value recited in claim 6 is an improvement relative to the preliminary model, and that the examiner finds nothing in Applicant’s disclosure to suggest that the method as claimed is an improvement in club head technology itself. In response to Applicant’s argument that the specification need not explicitly set forth the improvement but must only describe the invention such that the improvement would be apparent to one of ordinary skill in the art, the examiner maintains that the alleged improvement would not be apparent to one of ordinary skill in the art, for the reasons discussed above. Additionally, the examiner maintains that the claims have been considered as a whole, and when considered as a whole, the abstract idea of steps (a)-(e) is not integrated into the additional element of step (f), because step (f) generically recites the step of forming a club head after the club head design has been determined by the abstract idea of steps (a)-(e), as discussed above. Claim 6 further describes the relationship information of step (c) that is used in steps (d) and (e) to modify the virtual model, and the formation of the club head as limited by claim 6 is still nothing more than generically forming the club head, by any generic means, according to the design specifications determined by the abstract idea, and therefore remains insignificant post-solution activity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 7, 2021/